     Case 2:20-cv-01250-JCM-BNW Document 26
                                         21 Filed 08/18/20
                                                  08/14/20 Page 1 of 2



 1    Jeff Silvestri (NSBN 5779)
      MCDONALD CARANO LLP
 2    2300 West Sahara Avenue, Suite 1200
      Las Vegas, Nevada 89102
 3    Telephone: (702) 873-4100
      Facsimile: (702) 873-9966
 4    jsilvestri@mcdonaldcarano.com

 5    Attorneys for Defendant,
      Capital One Bank (USA), N.A.
 6
                                 UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8

 9    JENNIFER BLAZEVICH,                                 Case No.: 2:20-cv-01250-JCM-BNW

10           Plaintiff,
                                                          STIPULATION AND ORDER FOR
11                                                        EXTENSION OF TIME TO RESPOND
      v.
12                                                        TO COMPLAINT
      EXPERIAN INFORMATION SOLUTIONS,
13    INC, EQUIFAX INFORMATION SERVICES,
      LLC, TRANS UNION, LLC, CAPITAL ONE
14    BANK (USA), N.A., SYNCHRONY BANK,
      AND WEBBANK.
15

16                          Defendants.

17

18           The parties, through their undersigned counsel, hereby stipulate and agree that the deadline

19    for Defendant, Capital One Bank (USA), N.A. (“Capital One”) to answer or otherwise respond to

20    Plaintiff’s Complaint shall be extended to and including August 28, 2020.

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///
     Case 2:20-cv-01250-JCM-BNW Document 26
                                         21 Filed 08/18/20
                                                  08/14/20 Page 2 of 2



 1     DATED this 14th day of August, 2020              DATED this 14th day of August, 2020

 2    By: /s/ Jeff Silvestri               .            By: /s/ Steven A. Alpert                   .



         Jeff Silvestri (NSBN 5779)                        Steven A. Alpert (NSBN 8353)
 3
         McDONALD CARANO LLP                               Price Law Group, APC
 4       2300 W. Sahara Ave, Suite 1200                    5940 S. Rainbow Blvd., Suite 3014
         Las Vegas, NV 89102                               Las Vegas, NV 89118
 5       Telephone: (702) 873-4100                         Telephone: (702) 702-794-2008
         Facsimile: (702) 873-9966                         aplpert@pricelawgroup.com
 6       jsilvestri@mcdonaldcarano.com
 7                                                             Attorney for Plaintiff, Jennifer Blazevich
          Attorneys for Capital One Bank (USA), N.A.
 8

 9

10                                                 IT IS SO ORDERED:

11

12
                                                   UNITED STATES DISTRICT COURT JUDGE
13                                                              August 18, 2020
                                                   DATED:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
